McDonald, J.
By the Court delivering the opinion.
The judgment of the Court below must be reversed on the ground that the presiding Judge erred in refusing to sustain the motion in arrest of judgment made by the prisoner’s ■counsel. The defendant was indicted for demanding payment of a note known by him to be a forged and counterfeit note.
The instrument set forth, in the indictment as a note, is to be paid when the money belonging to the firm of Lowe & Simmons is collected. It is not a written promise to pay money to another unconditionally, absolutely and at all events. The money is not promised to be paid unconditionally and absolutely, for it is not payable until the money due tire firm of Lowe & Simmons is collected. It cannot be said the money will ever be payable. The debts due the firm of Lowe & Simmons may never be collected, and if they are ■not collected, the money is not demandable on this instrument.
Judgment reversed.